Judgment, Supreme Court, Bronx County (Ivan Warner, J.), rendered November 6, 1992, convicting defendant, after a jury trial, of sexual abuse in the first degree, and sentencing him to a term of 2½ to 7 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Any inconsistencies in the victim’s testimony, some explained by her youth, were issues of credibility for the jury to determine, whose determination we find no reason to disturb (see, People v Williams, 177 AD2d 294). The issue of whether defendant and the victim’s father and aunt drank alcohol in the apartment on the day of the incident was a material matter that bore on why, as the victim claimed, her father and aunt allowed defendant to drag her into the bedroom and sexually abuse her (see, People v Schwartzman, 24 NY2d 241, 245-246, cert denied 396 US 846). The rebuttal testimony was properly allowed to contradict defense evidence that the aunt never drank. We have considered defendant’s remaining claims and find they are either unpreserved or do not warrant reversal. Concur—Rosenberger, J. P., Wallach, Rubin, Nardelli and Mazzarelli, JJ.